PER CURIAM.
Appellant, Namon D. Paige, was convicted by jury for the crime of rape. The majority of the jury recommended mercy. Following the trial the judge sentenced appellant to life imprisonment. He filed notice of appeal and this court affirmed. Paige v. State, Fla.App.1969, 227 So.2d 727.
Subsequently, appellant filed a RCrP 3.-850, 33 F.S.A., motion in an effort to vacate and set aside the judgment and sentence. After review and consideration the motion was denied by the Honorable Gun-ter Stephenson, circuit judge, Tenth Judicial Circuit. The present appeal seeks a reversal of the court’s order entered thereon.
We have re-examined the entire record and files in the case of Paige v. State, supra, and have carefully read appellant’s brief filed pro se in support of his contention that he is entitled to an eviden-tiary hearing as provided in Rule 3.850, supra.- The grounds alleged therein appear to be matters that were, or could have been, raised in appellant’s direct appeal to *193this court. Yanks v. State, Fla.App.1973, 273 So.2d 401. They are based solely on his mere conclusions, unsupported by allegations of fact and without more, are not sufficient to justify an evidentiary hearing. In addition, there is no showing that appellant’s trial resulted in a denial or violation of his constitutionally guaranteed rights. Swindle v. State, Fla.App.1967, 202 So.2d 132; cert. den. Fla.1968, 211 So.2d 215; Peterson v. State, Fla.App.1970, 237 So.2d 223.
In the light of the record presented here we are in agreement with the conclusion reached by the trial court judge that the contentions thus made as grounds for relief from the conviction were refuted in the record; and, we hold that the said motion to vacate and set aside was properly denied without evidentiary hearing. Accordingly, the order appealed is
Affirmed.
MANN, C. J., and LILES and BOARD-MAN, JJ., concur.